WAWD (Rev.Case    9:20-cv-80408-DMM
          2/2018) IFP and Written Consent   Document 1 Entered on FLSD Docket 11/12/2019 Page 1 of 2

                                      UNITED STATES DISTRICT COURT
                                              Western District of Washington

     NIKIE KING,ETC, ET AL
                                                                Case Number: 2:19-cv-1824 JCC

    Plaintiff
                                                                DECLARATION AND APPLICATION
      vs.
                                                                TO PROCEED IN FORMA PAUPERIS
     US URBAN LEAGUE, ET AL                                     AND WRITTEN CONSENT FOR
                                                                PAYMENT OF COSTS
    Defendant(s)
                  DECLARATION AND APPLICATION TO PROCEED IN FORMA PAUPERIS
    I (print your name) NIKIE M. KING                            declare I am the plaintiff in this case; I believe I am
    entitled to relief; and I am unable to pay the costs of this proceeding or give security therefor. The nature of
    my action is briefly stated as follows: LEGISLATURE FINDINGS OF DEPRIVATION


    In support of this application, I answer all of the following questions:

    1. Are you presently employed?

            Yes Total amount of net monthly salary (take home pay) $             N/A

                 Name and address of employer KAWASAKI DISEASE FOUNDATION(INDIVIDUAL ENTITY)

            No   Date of last employment 2/2/18       Total amount of last net monthly salary $ 700.00

    2. If married, is your spouse presently employed?         Not married

            Yes Total amount of spouse's net monthly salary (take home pay) $

                 Name and address of employer

            No Date of spouse's last employment                 Total amount of last net monthly salary $

    3. For the past twelve months, list the amount of money you and/or your spouse have received from any of
       the following sources.
    a.   Business, profession or other self-employment                               $         0.00
    b.   Income from rent, interest or dividends                                     $          N/A
    c.   Pensions, annuities or life insurance payments                              $           0
    d.   Disability, unemployment, workers compensation or public assistance         $         30,000.00
    e.   Gifts or inheritances                                                       $           0
    f.   Money received from child support or alimony                                $         5,000.00
    g.   Describe any other source of income        LITIGATIONS                      $


                                                            Page 1 of 2
     Case 9:20-cv-80408-DMM Document 1 Entered on FLSD Docket 11/12/2019 Page 2 of 2
4. List the amount for each of the following for you and/or your spouse:

Cash on hand $   5.00                Checking Account $                      Savings Account $

5. Do you and/or your spouse own or have any interest in any real estate, stocks, bonds, notes, retirement
plans, automobiles, or other valuable property (excluding ordinary household furnishings and clothing)?
If Yes, describe the property and state its approximate value:

    Yes
            DFN INVESTMENT LLC DOCKET NUMBER 9:19-CV-81438-RS                            $ 45,000.00
    No      CONDO APARTMENT COMPLEX 50-2017-CC-000194-XXXX-SB


6. Are any persons dependent upon you or your spouse for support? If Yes, state their relationship to you
or your spouse, and indicate how much is contributed toward their support each month. (Do not include
names of minor children. )
    Yes
            OBLIGEE                                                                     $
    No

7. Describe the types of monthly expenses you incur, such as housing, transportation, utilities, loan
   payments, or other regular monthly expenses and the amount spent each month.

 HOUSING DISCRIMINATION
                                                                                         $



8. Provide any other information that will help explain why you cannot pay court fees and costs.

 HEREIN THE STATE OF FLORIDA THE COURTS PALM BEACH COUNTY HEREIN AS
 DEFENDANT(S) DEFRAUD OBLIGEE OF CHILD SUPPORT PAYMENTS AND HEREIN STATE
 OF FLORIDA LEFT FAMILY ON A TEMPORARY HOMELESS WITH INJURIES


I declare under penalty of perjury that the foregoing is true and correct.

11/11/2019                    /n/ NIKIE KING
Executed on: (Date)       Signature of Plaintiff

          WRITTEN CONSENT FOR PAYMENT OF COSTS UNDER LOCAL RULE CR3(c)

I, (print your name)   NIKIE M. KING
hereby consent that any recovery in damages that I may receive in the above-captioned cause may be
reduced, if so directed by the court, in such an amount as is necessary for payment of the unpaid fees and
costs which are taxed against me in the course of this litigation.


11/11/2019                     /n/NIKIE KING
Executed on: (Date)       Signature of Plaintiff
                                                      Page 2 of 2
